Attorney’s Docket Number: D480-012077
Filing Date: 11/01/2021
Claimed Priority Date: 10/01/2018 (Continuation of 16/148,621 now PAT 11,195,919)
    03/23/2016 (Divisional of 15/024,348 now PAT 10,109,711)
			    12/16/2013 (371 of PCT/US2013/075452)
Applicants: Cea et al. 
Examiner: Younes Boulghassoul 

DETAILED ACTION
This Office action responds to the application filed on 11/01/2021.
Remarks

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The application serial no. 17/453,088 filed on 11/01/2021 has been entered.  Pending in this Office Action are claims 1-20.

Specification
The disclosure is objected to because of the following informalities:
- Par. [0045], L. 1-2: amend to --process 800 may be used with a "blanket deposit of a SiGe layer on (110) normal surfaces and (100) sidewall surfaces"--, in accordance with Fig. 8, step 802, and Par. [0034].  
- Par. [0047], L. 7: the last sentence appears truncated. Complete the sentence in accordance with the disclosure of parent application 16/148,621 (see, e.g., Par. [0046], L. 7-8) as follows: --Such a cover may be made of an oxide or nitride such as silicon dioxide or silicon nitride--. 
- Par. [0057], L. 7-8: amend “power” numbers to superscript notation as follows:        --approximately 1x 1019 to 1x1021 atoms/cm3, and in one form, at least approximately 5x1020 atoms/cm3--.
Appropriate corrections are required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 9, and 18-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.

Examiner’s note: The claims are replete with anteceding basis issues, inconsistent terminology for identifying same features throughout the claims, typographical mistakes, and inconsistent punctuation, thus affecting the clarity of the claims and rendering the claims indefinite. In the interest of compact prosecution, Applicant is requested to thoroughly review ALL claims to resolve said issues (some of which being identified below), so as to conform to current U.S. practice standards.
The examiner suggests amending claim 1 as follows, in accordance with the anteceding recitations of “a mask layer” at L. 4, and “a removeable cover layer” at L. 13, and to indicate that the claim is complete (“Each claim begins with a capital letter and ends with a period”, see MPEP 608.01(m)).
Claim 1. --A method for fabricating NMOS and PMOS finFETs on a silicon substrate, the method comprising:
forming a strained layer of silicon germanium onto the silicon substrate; depositing a mask layer onto the strained layer of silicon germanium;
patterning the mask layer;
selectively removing a patterned portion of the mask layer;
selectively etching the silicon germanium and a depth of the underlying silicon substrate where the mask layer has been selectively removed, thereby forming fins where the mask layer has not been selectively removed and trenches where the mask layer has been selectively removed, the fins having a top portion comprising silicon germanium and a bottom portion comprising silicon;
depositing an insulation layer within the trenches;
forming a removeable cover layer over a first subset of the fins that are designated to become PMOS finFETs, while leaving a second subset of the fins that are designated to become NMOS finFETs without the removeable cover layer;
selectively forming a silicon cap layer over the second subset of the fins that are designated to become NMOS finFETs [[;]]. --
Claims 2-5, 9, and 18-20 depend from claim 1 thus inherit the deficiencies identified supra.
The examiner suggests amending claim 3 as follows, in accordance with the anteceding recitation of “a silicon cap layer” at L. 1:
Claim 3. --The method of claim 1, wherein selectively forming a silicon cap layer over the second subset of the fins that are designated to become NMOS finFETs comprises:
epitaxially growing the silicon cap layer onto the second subset of the fins that are designated to become NMOS finFETs, the method further comprising:
removing the removeable cover layer formed over the first subset of the fins that are designated to become PMOS finFETs. --
The examiner suggests amending claim 4 as follows, in accordance with the anteceding recitation of “a silicon cap layer” at L. 1, “a first subset of the fins…” at claim 1, L. 13, and “the second subset of the fins…” at L. 1-2:
Claim 4. --The method of claim 1, wherein selectively forming a silicon cap layer over the second subset of the fins that are designated to become NMOS finFETs comprises:
epitaxially growing the silicon cap layer onto the fins; and
selectively etching the silicon cap layer epitaxially grown on [[a]] the first subset of the fins that are designated to become PMOS finFETs, while leaving the silicon cap layer epitaxially grown onto [[a]] the second subset of the fins that are designated to become NMOS finFETs. --
The examiner suggests amending claim 5 as follows, to indicate that the claim is complete:
Claim 5. --The method of claim 1, further comprising:
selectively forming a cap layer over the first subset of the fins that are designated to become PMOS finFETs[[,]] . --
The examiner suggests amending claim 9 as follows, in accordance with the anteceding recitation of “a first subset of the fins…” at claim 1, L. 13:
Claim 9. -- The method of claim 1, further comprising:
providing doped source and drain regions for [[a]] the first subset of the fins that are designated to become PMOS finFETs. --
The examiner suggests amending claim 17 as follows, to indicate that the claim is complete:
Claim 17. -- The method of claim 18, wherein depositing doped source and drain portions of the second subset of the fins that are designated to become NMOS finFETs comprising:
epitaxially growing the doped source and drain portions of the second subset of the fins that are designated to become NMOS finFETs. –
Furthermore, claims 1 and 18, from which claim 17 depends, are devoid of any prior recitation of a step of “depositing doped source and drain portions of the second subset of the fins that are designated to become NMOS finFETs”, and examiner cannot construe the claim for the purpose of examination and/or prior art search.
The examiner suggests amending claim 18 as follows, in accordance with the anteceding recitation of “a gate dielectric” at L. 2:
Claim 18. -- The method of claim 1, further comprising:
forming a gate dielectric onto body portions of the fins; and
depositing a gate electrode onto the gate dielectric. --
The examiner suggests amending claim 19 as follows, in accordance with the anteceding recitation of “forming a gate dielectric…” at claim 18, L. 2:
Claim 19. -- The method of claim 18, wherein forming a gate dielectric onto body portions of the fins comprises:
depositing a high-k dielectric onto the body portions of the fins. --
The examiner suggests amending claim 20 as follows, for proper crystal surface orientation nomenclature:
Claim 20. -- The method of claim 1, wherein the substrate is a silicon substrate with a top surface crystal orientation of (110). --

















The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 4 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

Claim 4 recites the steps of “epitaxially growing the silicon onto the fins; and selectively etching the silicon epitaxially grown on a first subset of the fins that are designated to become PMOS finFETs”. However, claim 1, from which claim 4 depends, already limits the method to “forming a removeable cover layer over a first subset of the fins that are designated to become PMOS finFETs, while leaving a second subset of the fins that are designated to become NMOS finFETs without the removeable cover” at L. 13-15, and the application as filed discloses that, in the alternative process where “the material for the Si cladding layer may be blanket deposited over both the n-type and p-type semiconductor devices without providing a cover”, “the undesired Si cladding layer on the p-type semiconductor bodies 502 may be etched off.” (see, e.g., Par. [0052]). Therefore, the original application does not support a method comprising both a step of  “forming a removeable cover layer over a first subset of the fins that are designated to become PMOS finFETs” AND “selectively etching the silicon epitaxially grown on a first subset of the fins that are designated to become PMOS finFETs”. Accordingly, the limitations of Claim 4 constitute new matter. 
Furthermore, it is unclear to the examiner in view of the disclosure how it would be possible to epitaxially grow a silicon cap layer onto the (PMOS FinFET) fins, when said fins are covered by a removeable (dielectric) cover layer. The applicant may cancel the claim, amend the claim, or demonstrate explicit support for the claimed subject matter in the original disclosure (e.g., by citing specific excerpts from Specification or features in Drawings, as originally filed). A broad statement alleging support for the claimed subject matter will be considered non-persuasive.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.






















Claims 6-8, 10-14, and 15-16 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.

Dependent claims 7, 11, and 16 depend on themselves, thus fail to further limit independent claim 1. Claims 6, 8, 10, 12-14, and 15 further depend from one of dependent claims 7, 11, and 16, thus inherit the deficiencies identified supra. Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.

Allowable Subject Matter























Claim 1 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action.
Claims 2-3, 5, 9, and 18-20 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited disclose methods of forming FinFETs comprising strained SiGe channels having cap materials, and having some process steps similar to the instant invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younes Boulghassoul at (571) 270-5514.  The examiner can normally be reached on Monday-Friday 9am-6pm EST (Eastern Standard Time), or by e-mail via younes.boulghassoul@uspto.gov. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached at (571) 272-1705.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNES BOULGHASSOUL/Primary Examiner, Art Unit 2814